Citation Nr: 0903848	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for a right foot 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1990 to June 
1996 and from June 2001 to September 2001.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over this claim is now 
with the RO in San Diego, California.

In his July 2006 substantive appeal, the veteran requested a 
hearing before a member or members of the Board.  In a 
January 2009 statement from his representative, the veteran 
withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a report of contact from December 2008, the veteran stated 
that his service treatment records were not complete.  He 
alleged that there were more extensive medical records for 
the period of June 2001 to September 2001 when he served in 
the U.S. Air National Guard.  The veteran also stated that he 
has these records in storage but needed additional time to 
obtain them.  He further claimed that these service treatment 
records would provide support for his claim.  In particular, 
the veteran mentioned that these records would support his 
claim for service connection for his foot condition.

A request for information was made in August 2004.  The RO 
requested the veteran's service treatment records for the 
period of June 2001 to September 2001.  However, the period 
of service data was requested under the Army, not the U.S. 
Air National Guard with whom the veteran served.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's service treatment 
records from the U.S. Air National 
Guard and associate the records 
obtained with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, 
along with documentation of VA's 
efforts to obtain those records, should 
be associated with the claims file.  
The veteran himself is asked to assist 
the RO in obtaining these records or 
copies of these alleged records. 

2.	Send a letter to the veteran requesting 
the service treatment records from the 
U.S. Air National Guard he claimed were 
in his possession.  Allow him a 
reasonable time to respond.

3.	If evidence received pursuant to this 
remand indicates that further 
development is necessary, conduct such 
development.  Then, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  Afford a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




